JUSTICE COTTER
concurs and dissents.
¶39 I concur in the Court’s conclusion that a conviction of mitigated deliberate homicide is not possible if a jury finds a defendant not guilty of deliberate homicide. However, I dissent from the Court’s application of § 46-ll-503(l)(a), MCA, to this case, and the Court’s resulting conclusion that the State is prohibited from retrying Demontiney on negligent homicide.
¶40 Section 46-11-503, MCA, provides in relevant part:
(1) When two or more offenses are known to the prosecutor, are supported by probable cause, and are consummated prior to the original charge and jurisdiction and venue of the offenses lie in a single court, a prosecution is barred if:
*415(a) the former prosecution resulted in an acquittal. There is an acquittal whenever the prosecution results in a finding of not guilty by the trier of fact or in a determination that there is insufficient evidence to warrant a conviction. A finding of guilty of a lesser offense that is subsequently set aside is an acquittal of the greater offense that was charged.
¶41 Section 46-ll-503(l)(a), MCA, requires that the former prosecution end in acquittal. Demontiney was acquitted of deliberate homicide by both the jury’s explicit verdict of “not guilty,” as well as its implied acquittal based on its guilty verdict for mitigated deliberate homicide. See State v. Barker (1993), 260 Mont. 85, 91, 858 P.2d 360, 363 (citing § 46-11-503[1](a), MCA, and Green v. United States (1957), 355 U.S. 184, 78 S.Ct. 221, 2 L.Ed.2d 199). However, in this case, the jury made neither an express nor an implied finding of acquittal on the lesser offense of negligent homicide. While the last sentence of § 46-11-503(l)(a), MCA, notes that a finding of guilty of a lesser included offense is an acquittal of the greater offense, it is silent as to the effect a guilty verdict on the first lesser offense (mitigated deliberate homicide) might have on an even lesser included offense, such as negligent homicide.
¶42 Here, the jury was instructed to first consider the charge of deliberate homicide, and if it found Demontiney not guilty, or was unable to reach a verdict on that charge, it was to then consider mitigated deliberate homicide. The jury entered a verdict of “not guilty” to deliberate homicide and “guilty” to mitigated deliberate homicide. The jury therefore did not reach the charge of negligent homicide. Instead, the jury simply left the verdict line under the lesser included offense of negligent homicide-blank.
¶43 We have previously declined to state a general rule or define the meaning of a blank verdict form in any given case. See State v. Turner (1994), 265 Mont. 337, 348, 877 P.2d 978, 984. See also Burks v. United States (1978), 437 U.S. 1, 10, 98 S.Ct. 2141, 2147, 57 L.Ed.2d 1, 9 (citation omitted) (in Double Jeopardy context, an “acquittal” means “resolution, correct or not, of some or all of the factual elements of the offense charged”) (emphasis added); and United States v. Lanzotti (7th Cir. 1996), 90 F.3d 1217, 1222 (citing Burks, 437 U.S. at 15, 98 S.Ct. 2141; and United States v. Scott (1978), 437 U.S. 82, 97-98, 98 S.Ct. 2187, 2197-98, 57 L.Ed.2d 65, 78-79) (for “ruling to be considered a functional acquittal, it must speak to the factual innocence of the defendant”) (emphasis in original). I would conclude that given the unique factual situation here and the court’s instructions to the jury *416that if it found Demontiney guilty of mitigated deliberate homicide it had “reached a verdict,” the jury’s act of leaving the negligent homicide verdict line blank was an indication that the jury did not resolve, or attempt to resolve, Demontiney’s “factual innocence” of the lesser offense of negligent homicide.
¶44 Because the trier of fact made neither “a finding of not guilty,” nor “a determination that there [was] insufficient evidence to warrant a conviction,” as § 46-ll-503(l)(a), MCA, contemplates, I would conclude Demontiney was not acquitted of negligent homicide. I would further conclude that § 46-11-503, MCA, has no application in determining whether Demontiney may be retried for negligent homicide.
¶45 The principles of Double Jeopardy do not bar a second trial for the lesser offense of negligent homicide. It is well-established that “the successful appeal of a judgment of conviction, on any ground other than the insufficiency of the evidence to support the verdict, poses no bar to further prosecution on the same charge.” Montana v. Hall (1987), 481 U.S. 400, 402, 107 S.Ct. 1825, 1826, 95 L.Ed.2d 354, 359 (citing Burks, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1; and Scott, 437 U.S. at 90-91, 98 S.Ct. 2187). See also, State v. Bad Horse (1980), 185 Mont. 507, 513, 605 P.2d 1113, 1116 (citations Omitted). Further, I would make no distinction premised upon the fact that Demontiney was not initially charged with negligent homicide, as is further addressed below.
¶46 While it may be true that when no instructions are given on lesser included offenses, a jury’s verdict is limited to the defendant’s guilt or innocence as to the crime explicitly charged, and “acquittal on the crime explicitly charged necessarily implies an acquittal on all lesser included offenses included within that charge,” United States v. Gooday, (9th Cir. 1983), 714 F.2d 80, 82, cert. denied, 468 U.S. 1217, 82 L.Ed.2d 884, 104 S.Ct. 3587, 82 L.Ed.2d 884 (1984)), that is not the procedural scenario presented in this case. Here, Demontiney was charged with deliberate homicide, but the jury was instructed on two lesser offenses, mitigated deliberate homicide (over the objection of Demontiney), and negligent homicide (as requested by both the defendant and the State). This is similar to the situation in United States v. Paul (9th Cir. 1994), 37 F.3d 496.
¶47 In Paul, the Ninth Circuit Court of Appeals determined that a defendant, charged only with second degree murder, but convicted of the lesser included offense of voluntary manslaughter, may be retried on both the lesser offenses, voluntary and involuntary manslaughter, following reversal for erroneous jury instruction, but may not be retried on the originally charged offense, second degree murder, since *417the jury’s verdict impliedly acquitted the defendant of the greater offense. Paul, 37 F.3d at 501. See also United States v. Brown (10th Cir. 2002), 287 F.3d 965. Thus, like the defendant in Paul, although he was not originally charged with negligent homicide, Demontiney may be retried for that offense since the jury was instructed on it as a lesser offense to deliberate homicide, but failed to resolve the factual issues relating to Demontiney’s guilt or innocence on that count in its verdict. See also, Gooday, 714 F.2d at 83 (when jury acquitted defendant of the charged offense, first degree murder, and was unable to reach a verdict on the three lesser offenses, upon which the defendant requested the jury be instructed, acquittal on the charged offense did not bar retrial on the lesser offenses). Based on the foregoing, I would conclude that neither the principles of Double Jeopardy, nor Montana’s specific statutes concerning former prosecution, bar retrial of Demontiney for the lesser offense of negligent homicide.
¶48 In this situation, § 46-11-505, MCA, controls. “Aprosecution is not a bar if... the former prosecution resulted in a judgment of conviction that was held invalid in a postconviction hearing.” Section 46-11-505(2), MCA. The Court’s Order invalidates Demontiney’s conviction for mitigated deliberate homicide by vacating the jury’s verdict. Thus, while I agree Demontiney may not be retried for deliberate homicide or mitigated deliberate homicide, I would conclude that a second prosecution and retrial on negligent homicide is not barred, and would remand for that purpose.
¶49 Finally, such a result would be consonant with the relief Demontiney himself sought. While Demontiney did seek an Order of discharge from this Court, he asked in the alternative that we grant him a new trial on the lesser offense of negligent homicide. Clearly, Demontiney saw no legal impediment to such a course of action. As indicated above, neither do I.